 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 265 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2009 
Mr. Flake submitted the following resolution; which was laid on the table 
 
RESOLUTION 
Raising a question of the privileges of the House. 
 
 
Whereas Mr. Paul Magliocchetti, a former Appropriations Committee staffer, founded a prominent lobbying firm specializing in obtaining defense earmarks for its clients and whose offices—along with the home of the founder—were recently raided by the FBI; 
Whereas the lobbying firm has shuttered its political action committee and is scheduled to cease operations at the end of the month but, according to the New York Times, not before leaving a detailed blueprint of how the political money churn works in Congress and amid multiple press reports that its founder is the focus of a Justice Department investigation. (The New York Times, February 20, 2009); 
Whereas CQ Today noted that the firm has charged $107 million in lobbying fees from 2000 through 2008 and estimates of political giving by to the raided firm have varied in the press, with The Hill reporting that the firm has given $3.4 million to no less than 284 Members of Congress. (CQ Today, March 12, 2009; The Hill, March 4, 2009); 
Whereas The Hill reported that Mr. Magliocchetti is under investigation for [the firm’s] campaign donations, the Washington Post highlighted the fact that Federal investigators are focused on allegations that he may have reimbursed some of his staff to cover contributions made in their names …, and the New York Times noted that Federal prosecutors are looking into the possibility that he may have funneled bogus campaign contributions to Members of Congress. (The Hill, February 20, 2009; The Washington Post, February 14, 2009; The New York Times, February 11, 2009); 
Whereas Roll Call reported on the suspicious pattern of giving established by two Floridians who joined [the firm’s] board of directors in 2006 and who, with no previous political profile … made more than $160,000 in campaign contributions over a three-year period and generally contributed the same amount to the same candidate on the same days. (Roll Call, February 20, 2009); 
Whereas The Hill also reported that the embattled defense lobbyist who led the FBI-raided [firm] has entered into a Florida-based business with two associates whose political donations have come into question and is listed in corporate records as being an executive with them in a restaurant business. (The Hill, February 17, 2009); 
Whereas Roll Call also reported that it had located tens of thousands of dollars of donations linked to the firm that are improperly reported in the FEC database. (Roll Call, February 20, 2009); 
Whereas CQ Today recently reported that Mr. Magliocchetti and nine of his relatives—two children, his daughter-in-law, his current wife, his ex-wife and his ex-wife’s parents, sister, and brother-in-law provided $1.5 million in political contributions from 2000 through 2008 as the lobbyist’s now-embattled firm helped clients win billions of dollars in federal contracts, with the majority of the family members contributing in excess of $100,000 in that timeframe. (CQ Today, March 12, 2009); 
Whereas CQ Today also noted that all but one of the family members were recorded as working for [the firm] in campaign finance reports, and most also were listed as having other employers and with other occupations such as assistant ticket director for a Class A baseball team, a school teacher, a police sergeant, and a homemaker. (CQ Today, March 12, 2009); 
Whereas in addition to reports of allegations related to reimbursing employees and the concerning patterns of contributions of business associates and board members, ABC News reported that some former clients of the firm have complained of being pressured by [the firm’s] lobbyists to write checks for politicians they either had no interest in or openly opposed. (ABC News The Blotter, March 4, 2009); 
Whereas Roll Call has taken note of the timing of contributions from employees of Mr. Magliocchetti’s firm and its clients when it reported that they have provided thousands of dollars worth of campaign contributions to key Members in close proximity to legislative activity, such as the deadline for earmark request letters or passage of a spending bill. (Roll Call, March 3, 2009); 
Whereas reports of the firm’s success in obtaining earmarks for their clients are widespread, with CQ Today reporting that 104 House members got earmarks for projects sought by [clients of the firm] in the 2008 defense appropriations bills, and that 87 percent of this bipartisan group of Members received campaign contributions from the raided firm. (CQ Today, February 19, 2009); 
Whereas clients of Mr. Magliocchetti’s firm received at least three hundred million dollars worth of earmarks in fiscal year 2009 appropriations legislation, including several that were approved even after news of the FBI raid and Justice Department investigation into the firm and its founder was well known; 
Whereas the Chicago Tribune noted that the ties between a senior House Appropriations Committee member and Mr. Magliocchetti’s firm reflect a culture of pay-to-play in Washington, and ABC News indicated that the firm’s operations—millions out to lawmakers, hundreds of millions back in earmarks for clients—have made it, for many observers, the poster child for tacit pay-to-play politics … (Chicago Tribune, March 2, 2009; ABC News The Blotter, March 4, 2009); 
Whereas Roll Call has reported that a handful of lawmakers had already begun to refund donations tied to the firm at the center of a federal probe … (Roll Call, February 23, 2009); 
Whereas the persistent media attention focused on questions about the nature and timing of campaign contributions related to Mr. Magliocchetti, as well as reports of the Justice Department conducting research on earmarks and campaign contributions, raise concern about the integrity of Congressional proceedings and the dignity of the institution; and 
Whereas the fact that cases are being investigated by the Justice Department does not preclude the Committee on Standards from taking investigative steps: Now, therefore, be it 
 
That— 
(1)the Committee on Standards of Official Conduct, or a subcommittee of the committee designated by the committee and its members appointed by the chairman and ranking member, shall immediately begin an investigation into the relationship between the source and timing of past campaign contributions to Members of the House related to the founder of the raided firm and earmark requests made by Members of the House on behalf of clients of the raided firm; and 
(2)the Committee on Standards of Official Conduct shall submit a report of its findings to the House of Representatives within 2 months after the date of adoption of the resolution. 
 
